Citation Nr: 1224858	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-17 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the service-connected post-operative herniated nucleus pulposus of the lumbar spine with degenerative disc disease (DDD), degenerative joint disease (DJD), and bilateral lower extremity radiculopathy with associated bilateral leg, bilateral hip, and bilateral foot pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to May 1985.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2008 rating decision in which the Winston-Salem, North Carolina, Regional Office (RO), in pertinent part, denied service connection for hypertension.  Following receipt of notice of that determination, the Veteran perfected a timely appeal to that denial.  

The May 2008 rating action also denied service connection for a right ankle disability.  The Veteran filed a notice of disagreement (NOD) with that denial in May 2008, and a statement of the case (SOC) addressing that claim was issued in May 2009.  However, in his substantive appeal (VA Form 9) which was received one week later in May 2009, the Veteran indicated that he was only appealing the claim for service connection for hypertension.  38 C.F.R. §§ 20.200, 20.202 (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends that the stress of his in-service job caused him to develop hypertension.  He maintains that he had elevated blood pressure in service, that he has continued to experience symptoms of high blood pressure after service, and that he was diagnosed with hypertension after service.  Alternatively, the Veteran maintains that he developed high blood pressure as a result of his service-connected back disorder.  In this regard, the Veteran asserts that, after his in-service back surgery in 1977, he was unable to participate in regular physical training, and, as a result, increasingly gained weight and subsequently developed high blood pressure.  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Further, a disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2011).  

Diagnostic Code (DC) 7101 (2011), Note 1, defines hypertension as diastolic blood pressure predominantly 90 mm. or greater, and isolated systolic hypertension as systolic blood pressure of predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  Specifically, the Board notes that the Veteran has not been afforded a VA examination in connection with his claim of service connection for hypertension.  In accordance with the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4) (2011), a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A review of the Veteran's service treatment records (STRs) show several elevated diastolic blood pressure readings with three readings that meet VA's definition of hypertension.  Specifically, the STRs reflect a blood pressure reading of 140/90 in October 1978.  In July 1981, the records show that the Veteran's blood pressure was recorded as 140/92.  Lastly, in October 1984, the STRs noted a blood pressure reading of 128/100.   

Associated with the file are post-service medical records (reflecting both VA and private medical care) dated from June 1999 through April 2009.  These reports reflect diagnoses of, and treatment for, hypertension throughout that period of time.  Importantly, a VA progress note, dated in September 1999, reports a history of hypertension, suggesting that the Veteran had been diagnosed with hypertension prior to September 1999.  However, the records do not contain any specific date of origin of the Veteran's hypertension, nor do they include an opinion relating the Veteran's current hypertension to his military service or his service-connected low back disability.  

In light of the elevated blood pressure readings in service, the post-service diagnosis of hypertension, and the Veteran's contentions that he has been experiencing symptoms of hypertension and began receiving treatment and medication for hypertension shortly following his discharge from service, the Board finds that the Veteran has met the low threshold for obtaining a VA examination.  Accordingly, further medical clarification is necessary to determine whether the in-service findings may represent the early manifestations of the currently diagnosed hypertension.  A remand for a VA examination as to the etiology of his hypertension is therefore warranted.  The evidence of record is not sufficient to make a decision in this case without the benefit of a medical examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Proper consideration of the Veteran's secondary service connection is also needed.  

Moreover, the Veterans Claims Assistance Act (VCAA) requires that VA must provide notice that informs the claimant (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The letter issued to the Veteran in the current appeal in May 2007 with regard to his hypertension claim provides only the criteria necessary to support this issue on a direct basis.  As the criteria necessary to support service connection for hypertension on a secondary basis has not been provided to him, a corrective VCAA notification letter should be issued to him on remand.  

To ensure that VA has met its duty to notify and to assist the Veteran in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to AMC for the following actions: 

1.  The agency of original jurisdiction (AOJ) should send to the Veteran a corrective VCAA notice letter.  The letter should notify him of the information and evidence necessary to substantiate his claim for service connection for hypertension on a secondary basis.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.  

2.  The AOJ should also contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his hypertension or related symptoms since service.  After the Veteran signs the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with his claims file.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

3.  Thereafter, the Veteran should be afforded an appropriate VA examination for the purposes of determining the etiology of his hypertension.  The claims folder must be made available to the examiner in conjunction with the examination, and a notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

After a careful review of the claims folder, the examiner should opine as to whether it is as least as likely as not (e.g., a 50 percent probability or greater) that the Veteran's current hypertension (1) had its onset during his active duty; (2) was manifest within one year of the Veteran's separation from active duty; or (3) is otherwise causally or etiologically related to his active service or any incident therein, including the elevated blood pressure readings recorded therein.  

In addition, the examiner should indicate whether there is a 50 percent probability or greater that any diagnosed hypertension found on examination was caused, or aggravated (chronically worsened), by the service-connected post-operative herniated nucleus pulposus of the lumbar spine with DDD, DJD, and bilateral lower extremity radiculopathy with associated bilateral leg, bilateral hip, and bilateral foot pain.  If aggravation is found, the examiner should specify what measurable degree of current hypertension represents a permanent increase in its severity caused by the service-connected low back disability.  In answering this question, the examiner should address the Veteran's contentions that, after his in-service back surgery in 1977, he was unable to participate in regular physical training and, as a result, increasingly gained weight and then developed high blood pressure.  

A full and complete rationale for all opinions expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  All actions should be documented in the claims file.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and given an appropriate period of time for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


